
	
		I
		112th CONGRESS
		1st Session
		H. R. 2249
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. McKinley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the treatment of certain hospitals under
		  the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Competition for Hospitals Act of
			 2011.
		2.Treatment of
			 certain hospitals
			(a)Treatment
				(1)In
			 generalNotwithstanding any other provision of law, effective for
			 discharges occurring on or after October 1, 2011, for purposes of making
			 payments under section 1886(d) of the Social Security Act (42 U.S.C. 1395ww) to
			 a hospital described in paragraph (2), the wage index that applies to such
			 hospital under such section shall be the highest wage index assigned to
			 hospitals in the core-based statistical area in which the hospital is located
			 (regardless of which State the hospital is located in) as a result of the
			 application of section 4410(a) of the Balanced Budget Act of 1997 (42 U.S.C.
			 1395ww note).
				(2)Hospital
			 describedA hospital
			 described in this paragraph is a hospital—
					(A)that is located in
			 a core-based statistical area which is comprised of counties from more than 1
			 State;
					(B)that is not
			 located in a core-based statistical area in which 1 or more hospitals are
			 subject to the minimum wage index under paragraph (h)(4) of section 412.64 of
			 title 42, Code of Federal Regulations; and
					(C)that is not located in a core-based
			 statistical area in which the highest wage index described in paragraph (1)
			 applies to hospitals described in such paragraph under a State reimbursement
			 system under section 1814(b)(3) or 1886(c) of the Social Security Act (42
			 U.S.C. 1395f(b)(3); 1395ww(c)).
					(b)RulesAny
			 increase in the wage index of a hospital as a result of the application of
			 subsection (a) shall be treated as the result of a decision of the Medicare
			 Geographic Classification Review Board under paragraph (10) of section 1886(d)
			 of the Social Security Act (42 U.S.C. 1395ww(d)) and subject to budget
			 neutrality under paragraph (8)(D) of such section.
			
